ORDER

PER CURIAM.
Appellant Silver Cross Hospital and Medical Center (Silver Cross) argues that the trial court’s exercise of personal jurisdiction over Silver Cross violated Missouri’s long-arm statute and procedural due process, and alternatively, that this action is subject to arbitration pursuant to an agreement between the parties. We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2014).